Determination of the appeal withheld and the case *544remitted (to the Supreme Court, New York County, for a ¡hearing and determination before Carney, J., on the issue of voluntariness of the defendant’s statement received in evidence. Defendant’s statement recorded by a police officer was offered in evidence as an admission against interest without objection by the defendant. The court charged that the jury must find that the admission was a voluntary statement not induced or influenced by any fear, caused by ■threats or violence, duress or coercion of any kind. At such hearing the defendant and the People are permitted to put in additional proof on the issue of voluntariness if either side so desires. In its decision the court shall make specific findings of fact and conclusions of law (People v. Huntley, 15 N Y 2d 72; Jackson v. Denno, 378 U. S. 368). Concur — Valente, J. P., Stevens, Eager, Steuer and Staley, JJ.